 1
 2
 3
 4
 5                                                                 JS-6
 6
 7
 8
 9
10                                      UNITED STATES DISTRICT COURT
11                                  CENTRAL DISTRICT OF CALIFORNIA
12
13 VOLKSWAGEN GROUP OF                               )   Case No. 8:19-cv-01627-DOC-DFM
   AMERICA, INC., a New Jersey                       )
14 corporation                                       )
                                                     )   FINAL JUDGMENT AND
15                    Plaintiff,                     )   PERMANENT INJUNCTION
                                                     )
16        v.                                         )
                                                     )
17                                                   )
   BK-MOTORSPORT INC., a California                  )
18 corporation,                                      )
                                                     )
19                Defendant.                         )
                                                     )
20
21                 The Court, having reviewed the Stipulated Final Judgment and Permanent
22   Injunction regarding the BK-MOTORSPORT INC., Defendant, and GOOD CAUSE
23   APPEARING, it is ORDERED that:
24                                      PERMANENT INJUNCTION
25                 1.      Defendant and its owners, shareholders, officers, directors, employees,
26   agents, successors, and all persons acting in concert or in participation with any of
27   them are hereby permanently enjoined from:
28

     final judgment proposed.ord.docx                       [Proposed] Final Judgment and Permanent Injunction
1                                  (a) imitating, copying, or making any unauthorized use of
2                  any of the Audi and VW Marks, counterfeits thereof, or any
3                  confusingly similar variations thereof on any products, and in
4                  particular (1) a front automotive grille that bears the Audi Rings,
5                  Quattro, and RS 3 front automotive grille compatible with the Audi
6                  A3, S3, and 8v5; (2) a front automotive grille in the shape of the Audi
7                  Grille Design compatible with the Audi A6, S6, and C7; and (3) a
8                  front automotive grille that bears the VW logo and RS logo
9                  compatible with the Volkswagen Golf 7, other goods, signage,
10                 advertisements, business premises, uniforms, services, videos,
11                 promotional literature, promotional telecasts, broadcasts, packaging,
12                 or within any Internet domain names, or on any websites;
13                                 (b) importing, manufacturing, producing, distributing,
14                 circulating, selling, offering for sale, advertising, promoting or
15                 displaying any product or good bearing counterfeits of the Audi and
16                 VW Marks or any confusingly similar variations thereof, including
17                 but not limited to, importing, manufacturing, advertising or selling
18                 non-genuine parts and accessories for Audi and VW vehicles, such as
19                 for example grilles or other aftermarket goods, that bear counterfeits
20                 or confusingly similar variations of the Audi and VW Marks;
21                                 (c) using any simulation, reproduction, counterfeit, copy
22                 or confusingly similar variation of the Audi and VW Marks or trade
23                 dress in connection with the promotion, advertisement, display, sale,
24                 offering for sale, manufacture, production, circulation or distribution
25                 of any service or product including but not limited to advertising non-
26                 genuine goods or services using the Audi and VW Marks in a
27                 confusing manner;
28
     final judgment proposed.ord.docx                2.
                                                              [Proposed] Final Judgment and Permanent Injunction
1                                  (d) using any false designation of origin or false
2                  description, including without limitation, any letters or symbols
3                  constituting the Audi and VW Marks or trade dress, or performing
4                  any act, which can, or is likely to lead members of the trade or public
5                  to believe that Defendant and/or any service or product
6                  manufactured, distributed or sold by Defendant is in any manner
7                  associated or connected with Audi and VW, or is sold, manufactured,
8                  licensed, sponsored, approved or authorized by Audi and/or VW by
9                  using advertising language that is likely to confuse consumers
10                 regarding the source of those aftermarket goods; and
11                                 (e) instructing, assisting, aiding or abetting any other
12                 person or business entity in engaging in or performing any of the
13                 activities referred to in subparagraphs (a) through (d) above.
14                 2.      Defendant is further ordered to deliver to Audi and VW and their
15   counsel for destruction, or destroy at its own expense, all products, labels, tags, signs,
16   prints, packages, videos, and advertisements in their possession or under their control,
17   bearing or using any or all of the counterfeit Audi and VW Marks or any confusingly
18   similar variation thereof, and all plates, molds, matrices and other means of making the
19   same, pursuant to 15 U.S.C. § 1118.
20                 3.      Defendant is further ordered to file with the Court and serve upon
21   Audi’s and VW’s counsel within thirty (30) days after entry of this judgment, a report
22   in writing under oath, setting forth in detail the manner and form in which Defendant
23   has complied with the above.
24                 4.      Defendant is further ordered to permit Audi and VW, counsel for Audi
25   and VW, and/or auditors for Audi and VW to inspect Defendant’s premises for a
26   period of twelve months after entry of this judgment to assess Defendant’s compliance
27   with this Permanent Injunction.
28
     final judgment proposed.ord.docx                 3.
                                                               [Proposed] Final Judgment and Permanent Injunction
1                              PARTIES’ SETTLEMENT AGREEMENT
2                  Plaintiff and Defendant have entered into a Settlement Agreement for the
3    resolution of the claims asserted in this matter. The Court retain jurisdiction to enforce
4    the terms of said Settlement Agreement.
5                                       DISMISSAL OF CLAIMS
6                  Based upon the parties’ Stipulation and Settlement, all claims asserted by
7    Plaintiff against Defendant in this action are hereby DISMISSED with prejudice.
8    However, the Court retains and shall have continuing jurisdiction to enforce the terms
9    of this Final Judgment and Permanent Injunction as well as the Settlement Agreement
10   described above, but the clerk will close the case for administrative purposes.
11
12   SO ORDERED AND ADJUDGED.
13   DATED: December 18, 2019
14
15                                                David O. Carter
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
     final judgment proposed.ord.docx           4.
                                                         [Proposed] Final Judgment and Permanent Injunction
